                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

THE GOODYEAR TIRE & RUBBER
COMPANY,

               Plaintiff,

                                                         Case No. 2:20-cv-6347
       v.                                                Judge James L. Graham
                                                         Magistrate Judge Elizabeth P. Deavers


CONAGRA FOODS, INC., et al.,

               Defendants.

                                              ORDER

       This matter is before the Court for consideration of General Mills, Inc.’s Motion to File

Document Under Seal. (ECF No. 87.) Defendant General Mills, Inc. (“General Mills”) seeks

leave to file under seal a copy of a purchase agreement executed in 1985 between non-parties

Jeno’s, Inc. (“Jeno’s”) and The Pillsbury Company (“Pillsbury”), which General Mills argues is

contractually confidential and contains Jeno’s business information and records which are

unrelated to the subject action. (Id.) Plaintiff does not object to the request, but reserves the

right to challenge the confidentiality claim. (Id.)

       It is well established that “[e]very court has supervisory power over its own records and

files.” Nixon v. Warner Commc’ns, 435 U.S. 589, 598 (1978). A court’s discretion to seal

records from public inspection, however, is limited by “the presumptive right of the public to

inspect and copy judicial documents and files[,]” which the United States Court of Appeals for

the Sixth Circuit as described as a “long-established legal tradition.” In re Knoxville News-

Sentinel Co., Inc., 723 F.2d 470, 473–74 (6th Cir. 1983); see also Brown & Williamson Tobacco
Corp. v. FTC, 710 F.2d 1165, 1178–80 (6th Cir. 1983) (discussing the justifications for the

“strong presumption in favor of openness”). Therefore, “[o]nly the most compelling reasons can

justify non-disclosure of judicial records.” Shane Grp., Inc. v. Blue Cross Blue Shield of Mich.,

825 F.3d 299, 305 (6th Cir. 2016) (internal quotation marks and citation omitted). The Sixth

Circuit has indicated that exceptions fall into two categories: (1) exceptions “based on the need

to keep order and dignity in the courtroom”; and (2) “content-based exemptions,” which “include

certain privacy rights of participants or third parties, trade secrets, and national security.” Brown

& Williamson Tobacco Corp., 710 F.2d at 1179 (citations omitted).

       In addition, the Sixth Circuit has recently emphasized the public’s “strong interest in

obtaining the information contained in the Court record.” Shane Grp., Inc., 825 F.3d at 305

(internal quotation marks and citation omitted); see also In re Nat’l Prescription Opiate Litig.,

927 F.3d 919, 939 (6th Cir. 2019) (“‘[T]he greater the public interest in the litigation’s subject

matter, the greater the showing necessary to overcome the presumption of access.’”) (quoting

Shane Grp., Inc., 825 F.3d at 305). Accordingly, district courts must consider “each pleading

[to be] filed under seal or with redactions and to make a specific determination as to the

necessity of nondisclosure in each instance” and must “bear in mind that the party seeking to file

under seal must provide a ‘compelling reason’ to do so and demonstrate that the seal is ‘narrowly

tailored to serve that reason.’” In re Nat’l Prescription Opiate Litig., 927 F.3d at 940 (quoting

Shane Grp., 825 F.3d at 305). If a district court “permits a pleading to be filed under seal or with

redactions, it shall be incumbent upon the court to adequately explain ‘why the interests in

support of nondisclosure are compelling, why the interests supporting access are less so, and why

the seal itself is no broader than necessary.’” Id. (quoting Shane Grp., Inc., 825 F.3d at 306).




                                                  2
       Applying the foregoing considerations to this case, the Court finds that the public has

some interest in this action, which arises from the Defendants’ alleged roles in the release and/or

threatened release of hazardous substances which allegedly threaten the public health and the

environment. The purchase agreement between Jeno’s and Pillsbury, however, contains

confidential business information and records which implicate the interests of Jeno’s, which is

not a party to this litigation. (ECF No. 87.) “‘[T]he privacy interests of innocent third parties

should weigh heavily in a court’s balancing equation.’” Shane Grp., Inc., 825 F.3d at 305

(quoting United States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995)); see also In re Knoxville

News-Sentinel Co., Inc., 723 F.2d 470, 474, 477 (6th Cir. 1983) (“[C]ourts have refused to

permit their files to serve as reservoirs of libelous statements for press consumption, or as

sources of business information that might harm a litigant’s competitive standing” and denying

petition for writ of mandamus seeking access to exhibits from the public record where “the

individuals protected by the closure order here are third parties who were not responsible for the

initiation of the underlying litigation”) (internal quotation marks and citations omitted).

       After weighing these competing interests, the Court finds that protecting the privacy

interests of Jeno’s outweighs the public’s interest in disclosure of these materials in this case.

Shane Grp., Inc., 825 F.3d at 305; In re Knoxville News-Sentinel Co., Inc., 723 F.2d at 474, 477.

Because General Mills does not seek to redact those portions of its summary judgment briefing

that discuss the purchase agreement, the Court agrees that the public will not need to view the

purchase agreement to understand the arguments for and against the summary judgment briefing.

See London Computer Sys., Inc. v. Zillow, Inc., No. 1:18-CV-696, 2020 WL 4431478, at *3

(S.D. Ohio July 31, 2020). Finally, because the confidential information is pervasive throughout

the purchase agreement, the Court finds that sealing the document in its entirety “is no broader



                                                  3
than necessary” to protect the information, as redaction may render the document meaningless.

See In re Nat’l Prescription Opiate Litig., 927 F.3d at 939 (citations and internal quotation marks

omitted); Shane Grp., Inc., 825 F.3d at 306.

       For these reasons, General Mills, Inc.’s Motion to File Document Under Seal (ECF No.

87) is GRANTED. The Clerk is DIRECTED to accept for filing under seal a copy of a

document entitled “Purchase Agreement Dated as of December 9, 1985 Between The Pillsbury

Company and Jeno’s, Inc.” with associated exhibits, which shall be submitted within SEVEN (7)

DAYS from the date of this Order.

        IT IS SO ORDERED.



                                               /s/ Elizabeth A. Preston Deavers
DATED: July 12, 2021                           ELIZABETH A. PRESTON DEAVERS
                                               UNITED STATES MAGISTRATE JUDGE




                                                 4
